DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the amendments filed on October 7th 2021. Claims 1, 3-8, 10-15, 17-21 are allowed. Claims 2, 9, and 16 are cancelled. Claim 21 is new.

Allowable Subject Matter
4.	Claims 1, 3-8, 10-15, 17-21 are allowed. Claims 2, 9 and 16 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method of video decoding in a decoder, comprising: receiving, by a processor, coded information of a block that is encoded in a palette based coding mode, the block being a beginning of a predefined coding region that includes one or more coding tree mutatis mutandis. Accordingly, dependent claims 3-7,10-14, and 17-21 are allowed.

Examiner Notes
5.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 17, 2021